Case: 21-50506      Document: 00516336455         Page: 1    Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 27, 2022
                                  No. 21-50506
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Manuel Ponce-Navarrete,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-575-1


   Before Davis, Southwick, and Higginson, Circuit Judges.
   Per Curiam:*
          Jesus Manuel Ponce-Navarrete appeals the sentence of 24 months in
   prison and three years of supervised release imposed after he pleaded guilty
   to illegal reentry. His sole claim challenges a condition of supervised release
   providing that if his probation officer determines that he poses a risk to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50506       Document: 00516336455         Page: 2   Date Filed: 05/27/2022




                                    No. 21-50506


   another person, the officer may require him to notify that person of the risk.
   Ponce-Navarrete argues that the district court erred in imposing this
   condition because it constitutes an impermissible delegation of judicial
   authority.
          The sole issue in this appeal is now foreclosed by United States
   v. Mejia-Banegas, __ F.4th __, No. 21-50459, 2022 WL 1223190, at *1-2 (5th
   Cir. Apr. 26, 2022), in which this court rejected the same argument and held
   that the district court did not err, plainly or otherwise, by imposing the same
   risk-notification condition. We accordingly AFFIRM the judgment of the
   district court.




                                         2